Citation Nr: 1519853	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder with posttraumatic stress symptoms.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran requested a hearing before the Board at the RO in an April 2013 written submission.  Thereafter, the RO notified him in a November 2014 letter of the Board hearings at the RO.  In a December 2014 reply, the Veteran withdrew his hearing request.  Thus, the Board finds that there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704 (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Virtual VA contains documents that are duplicative of those in VBMS or irrelevant to the issue on appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's anxiety disorder with posttraumatic stress symptoms has not caused occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for anxiety disorder with posttraumatic stress symptoms have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied by way of a December 2009 letter sent to the Veteran that fully addressed all notice elements.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for anxiety disorder with posttraumatic stress symptoms.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 129 Vet. App. at 490-91; VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, the Veteran's statements and a lay statement from the Veteran's daughter are of record and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  In fact, he told a May 2010 VA examiner that he was not receiving any mental health treatment.  Although the Veteran is in receipt of Social Security benefits, no such records are associated with the claims file, but the record reflects that those benefits are related to his age rather than disability.  The Veteran was afforded a VA examination in May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case because, as shown below, the examination addressed the Veteran's pertinent medical history, as well his lay assertions and current complaints.  Also, the findings are adequate for adjudication purposes, as they are based on consideration of the regulations and rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected anxiety disorder since he was last examined; nor has the Veteran asserted any worsening symptoms.  38 C.F.R. 
§ 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.   Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion addressing the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's anxiety disorder with posttraumatic symptoms is currently assigned a 30 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.  This evaluation contemplates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, the Veteran has specifically expressed that the GAF score assigned by a May 2010 VA examiner does not adequately contemplate the severity of his symptoms.  See October 2010 Notice of Disagreement; April 2012 Substantive Appeal.  However, as will be discussed, the Board finds that the Veteran's GAF score is consistent with the severity of the symptoms reflected by lay and medical evidence.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that in this case, the evidence does not show the Veteran is entitled to an initial rating in excess of 30 percent for anxiety disorder with posttraumatic symptoms.  

Initially, the Board notes that a May 2010 VA examiner determined that it is not possible to separate the effects of the Veteran's symptoms of posttraumatic stress disorder(PTSD) related to service from the symptoms of PTSD related to traumatic incidents while a police officer.  Thus, all such signs and symptoms must be attributed to the service-connected anxiety disorder with PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.  

The Veteran was afforded a VA examination in May 2010 at which time the diagnosis was anxiety disorder with symptoms of posttraumatic stress.  During the examination, the Veteran reported that he was always anxious and had feelings of impending doom.  He reported he constantly watches the people in his neighborhood and stays aware of his surroundings when out in public.  He avoids crowds and large groups for safety reasons.  He also worried about the well-being of family members.  He reported dreams that related both his Vietnam service and his Police Department employment.  His nightmares were disruptive, keeping him awake for several hours.  He avoided talking about his personal experiences with family or friends.  The Veteran stated that he had lost interest in his activities, including, art, and bowling.  He was still interested in science, history, cooking, and remaining involved with his family.  He reported being tired all the team with intact concentration abilities.  He was frequently irritable with family or strangers over minor incidents and reported having a low tolerance for stupidity.  He reported fleeting suicide and death thoughts, without any specific plan or intent to commit suicide.  

A mental status examination revealed that the Veteran was clean, casually dressed, and well groomed.  Eye contact was good and speech was normal in rate, tone and volume.  There was no evidence of thought disorder, hallucinations, delusions or homicidal ideation.  The Veteran's mood was euthymic and affect was full and appropriate.  The Veteran described his mood as typically ranging between anxious and euthymic.  The examiner noted that the Veteran experienced a generalized worry about a number of events during military service.  The Veteran endorsed worry and anxiety, particularly with respect to the family's well-being, finances and other stressors.  The examiner related the Veteran's anxiety and worry to associated symptoms such as fatigue, irritability, muscle tension and sleep disturbance.  Notably, the examiner stated that although the Veteran experienced many symptoms of anxiety, including sleep disturbance, he generally functioned well and maintained meaningful interpersonal relationships.  The Veteran reported to the May 2010 VA examiner that he never sought treatment for mental health issues, with the exception of mandatory counseling after various traumatic police force events. 

Significantly, he was a police officer for over 30 years; the Veteran reported a lengthy, stable employment history, including a detail with a SWAT team as a sniper between 1978 and 2006.  The Veteran was currently working part-time in an investigative position for the County Sheriff.  Socially, he reported has been married to his wife for over 40 years, although she complains he is not affectionate and does not spend enough time with her.  The Veteran reported that he maintained good relationships with all family members; 3 of his 4 daughters lived at home, as well as 2 of his grandchildren.  The Veteran reported caring for his elderly mother who suffers from dementia and enjoying his role as a father figure for his young grandson.  Moreover, he engages in hobbies such as family activities, cooking, and learning about science and history and meets weekly with friends for drinks. 

The Board has considered the Veteran's lay statements in which he describes symptoms such as sleep impairment, flashbacks, hypervigilance, social impairment, anger, anxiety, and social isolation.  Likewise, the Veteran's daughter attested to his ongoing flashbacks, hypervigilance, social avoidance, agitation, and anger outbursts.  The Board has also considered VA treatment records which indicate that the Veteran is not treated or diagnosed with any mental health disorder despite seeking treatment for numerous physical disabilities at the VA medical center.  

The Board acknowledges the Veteran's argument that the assigned GAF score of 66 underestimated the severity of his symptoms.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130.  These findings do not mandate a 50 percent evaluation, but reflect that the Veteran is mildly to moderately impaired due to his service-connected psychiatric disorder.  Such findings fit squarely within a 30 percent evaluation.  Moreover, a review of the examination report shows that the examiner did review the Veteran's claims file and solicited a medical history from him, including a pre-military history, military history, and post-military psychosocial history.  The Veteran reported his current symptoms and described his occupational, marital and family relationships, activities and leisure pursuits.  A mental status examination was also performed, and the examiner reported the findings necessary for evaluating the Veteran's anxiety disorder under the rating criteria.  In this regard, the examination report addressed general appearance, psychomotor activity, speech, attitude, affect, mood, attention, orientation, thought process and content, delusions and hallucinations, judgment, intelligence, insight, sleep impairment, obsessive/ritualistic behavior, panic attacks, homicidal and suicidal thoughts, impulse control, episodes of violence, and memory.  The examiner further addressed the impact of the Veteran's anxiety disorder on his occupational and social functioning.  For these reasons, the Board finds the GAF of 66, although not determinative with regard to the evaluation assigned, is commensurate with and reflective of the medical and lay evidence of record.

Thus, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 30 percent evaluation during the entire appeal period.  The Board considers the Veteran's lay statements describing symptoms such as sleep impairment, hypervigilance, irritability and anger, to be probative.  While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 30 percent rating, the Board finds that his overall symptomatology picture more closely approximates occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the Board finds that the Veteran's anxiety disorder has more nearly approximated the criteria for an initial 30 percent rating, but no higher, during this time period.

As noted above, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The aforementioned evidence does not show that the Veteran had difficulty in establish and maintaining effective work and social relationships.  Rather, the Veteran continued to work part-time as an investigator and had meaningful social and family relationships, despite his avoidance of crowds, needing to be alone at times, and irritability.  Additionally, the majority of the other symptoms are not shown - the May 2010 VA examiner indicated a normal affect, intact cognition, well-organized and goal-directed thoughts, unremarkable speech, no panic attacks, and no memory impairment.  The Veteran has not contended or reported otherwise.  

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidenced by the GAF score, the Board finds that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 50 percent evaluation.  Thus, an initial evaluation for anxiety disorder with posttraumatic stress symptoms in excess of 30 percent is not warranted.  

Extraschedular consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's anxiety disorder with posttraumatic stress symptoms is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Here, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's symptoms of social and occupational impairment, which primarily consists of anxiety, irritability, and sleep impairment.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9413.  Indeed, the 30 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected anxiety disorder with posttraumatic stress symptoms under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder with posttraumatic stress symptoms is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


